Citation Nr: 1125548	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's right (major) index and little finger injury residuals for the period prior to January 31, 2008, to include the issue of an initial compensable disability evaluation.  

2.  Entitlement to an effective date, prior to January 31, 2008, for the award of a 10 percent disability evaluation for the Veteran's right (major) index and little finger injury residuals.  


REPRESENTATION

Appellant represented by:	Ann P. Leonard, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from June 1982 to November 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 1990 rating decision of the Atlanta, Georgia, Regional Office (RO) which granted service connection for right (major) index (second) and little (fifth) finger injury residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of November 14, 1986.  In June 1990, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation assigned for his right finger injury residuals.  In July 1990, the RO issued a supplemental statement of the case (SSOC) to the Veteran and his attorney at the time which addressed the issue of an increased evaluation for the Veteran's right index and little finger injury residuals.  

In October 2008, the RO increased the evaluation for the Veteran's right (major) index (second) and little (fifth) finger injury residuals from noncompensable to 10 percent and effectuated the award as of January 31, 2008.  In January 2009, the Veteran submitted a NOD with the effective date assigned for the award of a 10 percent evaluation for his right finger injury residuals.  In October 2009, the RO issued a statement of the case (SOC) which addressed the issue of an effective date prior to January 31, 2008, for the award of a 10 percent evaluation for the Veteran's right finger injury residuals.  In December 2009, the Veteran submitted an Appeal to the Board (VA Form 9).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   


REMAND


The Veteran asserts that an effective date prior to January 31, 2008, is warranted 
for the award of a 10 percent evaluation for his right index and little finger injury residuals.  In reviewing the claims file, the Board observes that the Veteran submitted a timely NOD with the February 1990 rating decision granting service connection for his right index and little finger injury residuals and assigning an initial noncompensable evaluation for that disability.  The Veteran's NOD was submitted on an Appeal to the Board (VA Form 9).  In July 1990, the RO issued a SSOC to the Veteran and his attorney at the time which addressed the issue of an increased evaluation for the Veteran's right finger injury residuals.  No SOC addressing the Veteran's April 1990 NOD has been issued to the Veteran.  

An appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  A SSOC is a document prepared by the RO to inform the Veteran of any material changes in, or additions to, the information included in the SOC or any prior SSOC.  In no case will a SSOC be used to respond to a NOD on newly appealed issues that were not addressed in the SOC.  The RO is to respond to such a NOD in a SOC.  38 C.F.R. § 19.31 (2010); see  66 Fed. Reg. 40,942 (Aug. 6, 2001) and 67 Fed. Reg. 3,099 (Jan. 23, 2002) (38 C.F.R. § 19.31 is amended to clarify that a SSOC is not to be used to announce a decision on an issue not previously addressed in a SOC or to respond to a notice of disagreement on a newly appealed issue that was not addressed in the SOC). 

The United States Court of Appeals for Veterans Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which addresses the issue of the Veteran's entitlement to an initial compensable evaluation for his right (major) index (second) and little (fifth) finger injury residuals.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The Veteran is advised that he must complete his appeal of this issue by filing a timely substantive appeal.  

2.  After ensuring the Veteran had enough time to respond to the SOC, then take any other action deemed warranted, and readjudicate the issue of an effective date prior to January 31, 2008, for the award of a 10 percent disability evaluation for the Veteran's right (major) index (second) and little (fifth) finger injury residuals.  If any benefit sought on appeal remains denied, the Veteran should be issued a SSOC which addresses all relevant actions taken on his claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SOC.  The Veteran should be given the opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all 

cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

